Citation Nr: 0712103	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  96-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for right 
inguinal hernioplasty with ilioinguinal and genitofemoral 
nerve neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1960 until April 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in November 1997.  
At that time, a remand was ordered to accomplish additional 
development.  The matter returned to the Board in January 
2001, at which time the appeal was denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which, by means of an Order 
issued in August 2001, vacated the Board's January 2001 
decision and remanded the case to the Board for further 
action in accordance with that Order and an accompanying 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).  

In February 2003, the Board again denied the veteran's claim, 
and he also appealed that decision to the Court.  An October 
2003 Order vacated the Board's February 2003 decision, and 
remanded the case to the Board for further action in 
accordance with that Order and an accompanying Joint Motion 
for Remand.  As a result, the Board ordered another remand in 
May 2005.  All development having since been completed, the 
matter is now ready for appellate consideration.

A review of the file shows that the veteran has several 
claims pending at the RO.  Specifically, he has claims 
pending for service connection for a skin condition, 
depression and neurosis, and post-traumatic stress disorder 
(PTSD).  (While diabetes was claimed in July 2001, the 
veteran withdrew that claim in a July 2003 communication.)  
Noting that the claims had not been adjudicated by the RO, 
the Board in May 2005 referred these matters back for 
appropriate action.  Those claims remain unadjudicated, and 
as such are again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran has had any recurrence of a right inguinal hernia.

2.  The competent evidence does not demonstrate any 
symptomatology associated with the veteran's right hernia 
surgical scar.

3.  The competent evidence demonstrates ilioinguinal and 
genitofemoral nerve neuropathy, with symptomatology that is 
consistent with less than severe to complete paralysis of the 
ilioinguinal nerve.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for right inguinal hernioplasty, including 
scarring and nerve damage have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.31, 4.114, 4.124a, Diagnostic Codes 7338, 8530 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2002, May 2002, and December 2002 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this is harmless error because such information was 
subsequently provided in a November 2006 supplemental 
statement of the case.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
appeal, to include testimony provided at a December 1995 
hearing before the RO, are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his right inguinal 
hernia disability pursuant to Diagnostic Code 7338.  It is 
noted that 38 C.F.R. § 4.114, concerning disabilities of the 
digestive system were revised during the pendency of the 
appeal, effective July 2, 2001.  However, Diagnostic Code 
7338 was unaffected by these revisions.  

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the evidence demonstrates an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation also applies for hernias that 
were not operated on but were remedial.  In order to be 
entitled to the next-higher 10 percent rating, the evidence 
must show a postoperative hernia that is recurrent, readily 
reducible and well supported by a truss or belt.  

In the present case, the competent evidence does not support 
the next-higher 10 percent evaluation under Diagnostic Code 
7338 for any portion of the rating period on appeal.  Indeed, 
there is no showing of recurrent hernia.  To the contrary, VA 
examination in December 1994 indicated that no hernia 
residuals were found clinically.  Upon VA examination in May 
2000, it was again stated that there was no recurrence of 
hernia.  The most recent VA examination in March 2006 again 
noted that there was no evidence of a hernia recurrence.  

The Board acknowledges the veteran's persistent complaints of 
right groin and testicular pain reflected in the treatment 
and examination reports throughout the rating period on 
appeal.  He also discussed his right groin discomfort at his 
December 1995 RO hearing.  Objectively, the evidence contains 
consistent findings of right groin tenderness upon palpation.  
Moreover, some of these reports, including VA clinical 
records dated in March 1998 and September 1998, also revealed 
complaints of painful ejaculation.  However, there remains no 
objective demonstration that his right inguinal hernia has 
recurred.  In the absence of recurrence, his disability 
picture does not most nearly approximate the next-higher 10 
percent evaluation under Diagnostic Code 7338.  

The Board has also considered whether any alternate 
Diagnostic Codes might afford an increased rating here.  
However, there are no other pertinent Code sections to 
address within 38 C.F.R. § 4.114, concerning disabilities of 
the digestive system.  

As the evidence indicates a surgical scar, the Board has 
considered whether a higher evaluation is warranted on this 
basis.  In this regard, it is observed that the schedular 
criteria for skin disabilities set forth at 38 C.F.R. § 4.118 
was revised effective August 30, 2002.  However, a detailed 
examination of these provisions, as they existed before and 
as of that date is not necessary in the present case, for the 
reasons discussed below.

The March 2006 VA examination demonstrates that the veteran's 
right inguinal scar was well-healed, with no local 
tenderness, and no inflammation or cellulitis.  The scar was 
not elevated or depressed.  Moreover, no earlier evidence of 
record refutes these findings.  As noted in the March 2006 VA 
examination report, there was chronic pain in the area of the 
scar but such pain was attributed to the ilioinguinal nerve 
damage, rather than to any disability of the skin itself.  
Therefore, as the scar is essentially asymptomatic, and all 
criteria pertaining to scars require residuals for a 
compensable rating to be assigned, an award of a compensable 
evaluation is precluded.  38 C.F.R. § 4.31.  

The Board will now address the neurologic component of the 
veteran's right inguinal hernia.  In this regard, a May 2000 
VA neurologic examination revealed complaints of right thigh 
numbness.  Objectively, there was sensory deficit with 
respect to an area of the right thigh medially adjacent to 
the groin.  This area was approximately 3 inches long and 1 
inch wide.  The veteran was diagnosed with neuropathy, 
iliofemoral nerve, right, secondary to operative procedure 
for a hernia.  An August 2000 VA medical opinion confirmed 
that the veteran's complaints of pain and numbness in the 
groin, scrotum and upper right thigh were consistent with 
neuropathy involving the iliofemoral nerve.  Therefore, it 
was concluded that such neurologic symptomatology was related 
to the service-connected disability.  Subsequent neurologic 
examination in March 2006 revealed complaints of burning pain 
in the groin, and the veteran denied that any touch sensation 
was present in the area of his right inguinal hernia scar.  

In addressing the veteran's neurologic symptomatology, it is 
noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2006) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

Here, the veteran's hernia residuals involve both pain and 
numbness.  Given that these symptoms are not duplicative or 
overlapping, and noting that Diagnostic Code 7338, under 
which the veteran is rated, does not contemplate neurologic 
problems, the Board finds that an award of a separate 
evaluation for the iliofemoral nerve neuropathy is 
appropriate.  

While an award of a separate evaluation for the veteran's 
iliofemoral nerve neuropathy is warranted, a compensable 
rating assignment is not.  Indeed, under Diagnostic Code 
8530, concerning the ilio-inguinal nerve, a 10 percent rating 
only applies where the evidence shows severe to complete 
paralysis of the nerve.  Here, only a small area of numbness 
in the right thigh has been shown by the evidence.  
Therefore,  a compensable evaluation would not be in order.  

In conclusion, the competent evidence does not support 
assignment of a compensable rating for the veteran's right 
hernia disability during any portion of the rating period on 
appeal to include associated scarring and nerve involvement.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been considered; however, 
as discussed above, the preponderance of the evidence weighs 
against the claim for a higher rating.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial compensable evaluation for right 
inguinal hernioplasty residuals is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


